The record and briefs in this case have been examined and while the parties are different the questions of law and fact presented are identical with those argued and decided in State of Florida,ex rel. John Marshall, v. W. Raleigh Petteway, as Judge of the Criminal Court of Record of Hillsborough County, Florida, decided this date. *Page 830 
For the reasons stated in that opinion the writ of prohibition herein should issue with directions that the accused be discharged from the prosecution complained of. It is so ordered.
WHITFIELD, C.J., and ELLIS, BUFORD and DAVIS, J.J. concur.
BROWN, J., dissents.